         Case 1:19-cv-07777-GBD Document 192 Filed 06/19/20 Page 1 of 2
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch




Keri Berman                                                  Tel.: (202) 305-7538
Trial Attorney                                               E-mail: keri.l.berman@usdoj.gov




                                                             June 19, 2020

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007


                 Re:     Response to Plaintiffs’ statement of supplemental authority in New York v.
                 U.S. Department of Homeland Security, No. 19-7777, and Make the Road New
                 York v. Cuccinelli, No. 19-7993

Dear Judge Daniels:

        I represent the defendants in the above-captioned cases. On June 10, 2020, the Seventh
Circuit issued a split decision affirming the Northern District of Illinois’ geographically limited
preliminary injunction of the Public Charge Rule, Cook County v. Wolf, No. 19-3169 (“Op.”), the
same Rule at issue in the above-referenced matters. The Northern District’s preliminary
injunction remains stayed by order of the Supreme Court.

       Contrary to Plaintiffs’ assertion in their letter of June 15, 2020, the Seventh Circuit’s
decision does not support denial of Defendants’ motion to dismiss. The Seventh Circuit
unanimously rejected plaintiffs’ central argument that the term “public charge” has a
longstanding meaning that Congress has implicitly adopted. “Never,” the court explained, “did
[Congress] define ‘public charge’ or explain what degree of reliance on government aid brands
someone as” a public charge. Op. 20. Instead, the majority properly recognized that “[w]hat has
been consistent is the delegation from Congress to the Executive Branch of discretion” to make
public-charge determinations. Op. 25.

        The majority nonetheless concluded that the Rule was unlawful because it was in
“tension[]” with provisions of the Welfare Reform Act that authorize some aliens to obtain
public benefits covered by the Rule. Op. 29-30. First, Plaintiffs in the instant cases have made
only the barest attempt to assert similar arguments, and did not meaningfully respond to
Defendants’ challenges to those claims. See Pls.’ Opp. to Defs.’ Mot. to Dismiss, 19-cv-7777
        Case 1:19-cv-07777-GBD Document 192 Filed 06/19/20 Page 2 of 2
                                              -2-


ECF No. 145, pp. 42-43. Second, as the dissent explained, the majority’s reasoning was flawed
in several respects. See Dissent 59-69. Among other things, the majority improperly dismissed
as irrelevant “obviously significant” statutory provisions which strongly support the Rule.
Dissent 59-66. Moreover, the majority’s conclusion that DHS cannot consider benefits
authorized by Congress would render the public charge provision “a dead letter,” as the
provision presupposes that an alien is eligible for public support. Dissent 67. And the view that
Congress desired the admission of aliens who the government expected to use the public benefits
authorized by the Welfare Reform Act is a “totally implausible” interpretation of the Act, which
was designed to ensure that aliens not rely on public benefits to meet their needs. Dissent 68.

        The majority also addressed the relevance of the Rehabilitation Act and an arbitrary-and-
capricious challenge, which the parties had briefed only in passing. For the reasons the
government has explained, those arguments are meritless. See Defs.’ Mot. to Dismiss, 19-cv-
7777 ECF No. 141, pp. 28-30, 32-39; City & Cty. of San Francisco v. USCIS, 944 F.3d 773, 779-
805 (9th Cir. 2019).


                                             Respectfully submitted,

                                                    /s/
                                             Keri L. Berman

CC: All Counsel of record via ECF.
